Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 20 August 2021.
The claims have been amended as follows:
In claim 1, in line 5 “both” has been replaced with -- opposing --. 
Claims 10-13 have been canceled.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 5 distinguish over all of the prior art for reasons of record regarding dummy holes disposed on opposing sides of the lattice holes of the filter substrate wherein the lattice holes arranged in a line between the dummy holes for claim 1;
and regarding details of the pressuring portion including a pressing member arranged to face the filter substrate in a face-to-face manner, having an inlet port for specimen injection and a spread groove on a surface facing the filter substrate, and a plurality of pressing columns in contact with ends of the edge walls of substrate lattice holes for claim 5.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/23/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778